Order entered December 3, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-10-01544-CV

                                  AMERISOUTH V, L.P., Appellant

                                                V.

 WELLS FARGO BANK N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF
   CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP., ET AL,
                              Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-06408

                                            ORDER
       The Court REINSTATES the appeal.

       On January 31, 2011, the appeal was abated due to the filing of bankruptcy by appellant

Amerisouth V, L.P. In response to our inquiry about the status of the bankruptcy proceeding,

appellees filed a letter stating that the bankruptcy court has confirmed an amended plan of

reorganization and closed the bankruptcy. Appellees attached a copy of the bankruptcy court’s

order to its letter. Appellees also assert that they believe the appeal is moot. Appellant has not

responded to appellees’ letter.
       At the time the appeal was abated, neither the clerk’s nor the reporter’s record had been

filed. However, appellant’s unopposed motion to dismiss the appeal was pending, which could

not be disposed of due to the bankruptcy filing.

       Accordingly, now that the bankruptcy proceeding is closed, the Court will dispose of

appellant’s motion to dismiss the appeal in due course.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE